The judgment is affirmed for the reason, if no other, that the school committee participated in the arbitration hearing without raising any claim before the arbitrator that the collective bargaining agreement had expired. The committee may not claim lack of jurisdiction based on expiration of the agreement where it has not satisfied the statutory requirement of G. L. c. 150C, § 11 (a) (5).
The case was submitted on briefs.
Frederick T. Golder for the plaintiff.
Americo A. Salini, Jr., for the defendant.
The committee’s contention of a lack of appropriations was raised for the first time on appeal and it does not constitute appellate argument within the meaning of Mass.R. A.P. 16(a) (4), as amended, 367 Mass. 921 (1975).

Judgment affirmed.